Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The Amendments to the claims filed on March 29, 2021 in response to the Office Action of January 28, 2021 is acknowledged and has been entered. 
The objection to claim 18 is now withdrawn in view of the claim amendments. 
The rejections to claims 1-2, 4-5, 7-9 and 18-24 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendments.
The rejections to claims 1-2, 4-5, 7-9 and 18-24 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
 


Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-17 directed to an invention non-elected without traverse.  Accordingly, claims 10-17 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Jon Seppelt (Reg. No. 72,365) on July 07, 2021. Applicant’s approval was obtained on July 09, 2021. 

Amendments to the claims:
Claims 1 and 18 are amended to clarify the scope of the claims. 

Claim 1. An elongate medical device comprising: 
an elongate body having a proximal end portion and a distal end portion and defining a lumen and a longitudinal axis extending through the elongate body, from said proximal end portion to said distal end portion; 
a basket assembly having a distal basket end and a proximal basket end, 
, extends through the distal basket end, and is connected to the distal basket end, the basket assembly comprising a plurality of ablation elements, each of said plurality of ablation elements configured to ablate a respective target, said basket assembly disposed on a radial exterior of said elongate body; and 
an imaging transmitter disposed within the lumen, radially-inward of said plurality of ablation elements and configured to project imaging energy towards at least one of said respective targets via a mirror element, 
wherein the mirror element is configured to adjust an angle at which the imaging energy is projected from the imaging transmitter,[[ and]] 
wherein the angle is adjustable, and  
wherein the imaging transmitter is configured to translate axially through the lumen of the elongate body from the proximal basket end to the distal basket end.  

Claim 18. A system comprising: 
an elongate medical device comprising: 
an elongate body having a proximal end portion and a distal end portion and defining a lumen and a longitudinal axis extending from said proximal end portion to said distal end portion; 
a basket assembly having a distal basket end and a proximal basket end, wherein the elongate body extends through the proximal basket end to , through the distal basket end, and is connected to the distal basket end, the basket assembly comprising a plurality of ablation elements, each of said plurality of ablation elements configured to ablate a respective target, said basket assembly disposed on a radial exterior of said elongate body; 
an imaging transmitter disposed within the lumen, radially-inward of said plurality of ablation elements, configured to project imaging energy via a mirror element, and configured to move relative to said plurality of ablation elements so as to selectively project imaging energy towards each of said targets by moving with respect to each one of the ablation elements, 
wherein the mirror element is configured to adjust an angle at which the imaging energy is projected from the imaging transmitter, wherein the angle is adjustable, 
wherein the imaging transmitter is configured to translate axially through the lumen of the elongate body from the proximal basket end to the distal basket end; and 
a movement mechanism, disposed outside of said elongate body and mechanically coupled with said imaging transmitter, configured to move said imaging transmitter relative to said plurality of ablation elements.

Allowable Subject Matter
Claims 1-2, 4-5, 7-9 and 18-24 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1 and 18 in regard to the features of “the elongate body extends through the proximal basket end, through the distal basket end and is connected to the distal basket end, and the elongate body has a lumen for the imaging transmitter to translate axially within from the proximal basket end to the distal basket end", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 2, 4-5, 7-9 and 19-24 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below. The first two references, McGee and Hastings, were cited in the final Office action dated January 28, 2021. The third reference, Steinke, was cited as a pertinent art in the non-final Office action dated June 06, 2018. 
McGee et al., US 5,575,218. This art discloses an embodiment in FIG.5A that illustrates an elongate medical device comprising an elongate body 12, a basket assembly 22 and an imaging transmitter 50. However, the elongate body, though has a lumen 38, does not have the lumen that extends through the proximal end and the distal end of the basket assembly, nor does it teach that the imaging transmitter translates axially through the lumen from the proximal basket end to the distal basket end. This art first discloses a different embodiment in 
Hastings et al., US 2011/0257523 A1. This reference discloses in FIG.6 an embodiment that comprises an elongate body with a lumen (50 and 51), a basket assembly 55, and an imaging transmitter 52 disposed within the lumen. However, the elongate body does not extend through the distal end of the basket and is not connected to the distal end of the basket. Further, the imaging transducer translates axially as illustrated in FIG. 12C, yet Hastings does not teach that the imaging transmitter translates “through the lumen”.
Steinke et al., US 2005/0096647 A1. This reference discloses in FIGS.4&5 an elongate medical device comprising an elongate body 14, a basket assembly 76 and an imaging transmitter 36 disposed within the lumen of the elongate body 14. The elongate body extends through the proximal basket end, through the distal end and is connected to the distal basket end. The imaging transmitter, though capable of translate axially back and forth to image ([0106]), is designed 

Hence, due to the difference in their design principles, there is no sufficient motivation for McGee, Hastings and Steinke to be properly combined to result in a teaching that reads on the claimed invention. In particular, the relative configurations of the imaging transmitter and the basket of McGee and that of Steinke teach away from each other.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793